Citation Nr: 0920377	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 2003 to 
January 2004.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

This appeal was previously before the Board in July 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  Prior to March 13, 2006, the objective medical evidence 
reflects forward flexion of the thoracolumbar spine greater 
than 60 degrees; there are no spasms severe enough to result 
in abnormal gait or abnormal spinal contour, and no ankylosis 
or episodes of incapacitation. 

2.  Since March 13, 2006 the objective medical evidence 
reflects spasms severe enough to result in abnormal spinal 
contour; forward flexion of the thoracolumbar spine is 
greater than 60 degrees, and there is no ankylosis or 
episodes of incapacitation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior 
to March 13, 2006, for service-connected lumbar spine 
disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5237, 5242 (2008).

2.  The criteria for a rating of 20 percent since March 13, 
2006, for service-connected lumbar spine disability are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5237, 5242 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

Where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the Veteran's 
service connection claim has been more than substantiated - 
it has been proven.  Section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no 
longer applies to the Veteran's appeal (e.g., his initial 
increased rating claim) the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Instead, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a May 2005 letter (which notified 
the Veteran of the grant of service connection for lumbar 
myositis; degenerative joint disease of the lumbar spine, the 
assignment of a 10 percent rating effective January 2004, and 
his appellate rights) and the September 2005 Statement of the 
Case (which set forth the criteria necessary for a disability 
evaluation greater than 10 percent, citations to applicable 
law, and the reasons and bases for the grant of a 10 percent 
rating).  Thus, the Board finds that the applicable due 
process requirements have been met.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  The Veteran has been accorded multiple pertinent VA 
examinations.  

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  
See Soyini v. Derwinsk, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for a back condition in April 2004.  The 
RO granted service connection for lumbar myositis; 
degenerative joint disease of the lumbar spine in a May 2005 
rating decision and assigned a 10 percent disability rating, 
effective from January 2004.  (An effective date of one day 
after discharge from service was granted since the claim was 
received within a year of that date).  This service-connected 
disability remains evaluated as 10 percent disabling.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 
4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's service-connected lumbar spine disability is 
evaluated under Diagnostic Codes 5237 (pertaining to 
lumbosacral or cervical strain) and 5242 (pertaining to 
degenerative arthritis of the spine).  In addition, spine 
disorders are rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  See 68 Fed. Reg. 51443 
(August 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the General 
Rating Formula for Diseases and Injuries of the Spine 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 40 percent rating are forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

Additionally, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 
(1).  With respect to any neurological manifestations, 
Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  Under this Diagnostic Code, complete paralysis, 
where the foot dangles and drops, no active movement is 
possible of muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost, is assigned an 80 percent 
rating.  Incomplete paralysis that is mild is assigned a 10 
percent rating.  Moderate incomplete paralysis is assigned a 
20 percent rating, moderately severe incomplete paralysis is 
assigned a 40 percent rating, and severe, incomplete 
paralysis of the sciatic nerve, with marked muscle atrophy 
is assigned a 60 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. §  4.124a.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 8520 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

If it is shown there is intervertebral disc syndrome (e.g., 
disc disease), such condition (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under  38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Note (6). 

Intervertebral disc syndrome warrants a 10 percent disability 
rating when there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest "prescribed by a physician and treatment by a 
physician."  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 10 percent.  
There is no record of the Veteran having been prescribed bed 
rest by a doctor at any time during the appeal, and the 
reports of August 2004 and September 2008 VA examinations 
specifically indicate no physician prescribed bed rest in the 
past year.  Without evidence of prescribed bed rest, a rating 
under the criteria for incapacitating episodes is 
inappropriate and provide no basis for a higher rating.

Available relevant evidence consists of private treatment 
records, VA treatment records, and VA examination reports 
from August 2004 and September 2008 (including an October 
2008 addendum report).  Initially, the Board notes that 
private treatment records for the appeal period consists 
solely of an August 2004 report of an MRI of the lumbar 
spine, which includes no range of motion results, or other 
findings dispositive of the increased rating claim on appeal.

The report of an August 2004 VA examination shows the Veteran 
reporting constant low back pain with occasional radiation to 
the posterior right leg up to the thigh.  He reported no 
other complaints on the lower extremities, or fecal or 
urinary incontinence.  It was noted that he had erectile 
dysfunction due to aging.  He reported the use of Motrin for 
control of pain.  He reported six acute flare-ups of lower 
back pain in the last year, which impaired him functionally 
and lasted 3-4 hours.  It was noted that he could walk 
unaided, but that he had purchased an elastic lumbosacral 
support.  He denied a history of falls due to low back pain.  
The Veteran reported that, other than requiring occasional 
help upon dressing, he was independent in his activities of 
the daily living.  He also denied limitation on his job as a 
full time police officer due to his low back condition.  With 
respect to recreational activities, he reported difficulty 
jogging and that he could not lift heavy objects or play 
baseball.

Physical examination revealed a normal lumbar spine, lower 
limbs, posture, and gait.  Forward flexion of the 
thoracolumbar spine was to 85 degrees.  Extension was to 25 
degrees.  Left and right lateral flexion was to 20 degrees.  
Left and right lateral rotation was to 25 degrees.  There was 
pain at the last degree of all ranges of motion.  It was 
noted that there was additional limitation of motion due to 
pain on repetitive use, though it was not indicated how much.  
It was also noted that there was palpable spasm on all 
movements of the thoracolumbar spine.  With respect to 
whether the spasm was severe enough to cause an abnormal gait 
or abnormal spine contour, the report indicates "[t]here are 
postural abnormalities of the thoracolumbar spine nor fixed 
abnormalities."  The Board acknowledges that this finding, 
taken by itself, is unclear; however, when viewed in light of 
the examiner's previous finding of "normal lumbar spine, 
lower limbs, posture, and gait," it can be reasonably 
concluded there were no postural abnormalities.

Neurological examination revealed diminished pinprick and 
smooth sensation on the right leg, though it was noted that 
this did not follow any specific dermatomal pattern (i.e., 
was nonradicular).  There were normal sensory findings in the 
left leg.  There was normal muscle tone, and no atrophy, in 
the lower extremities.  Knee and ankle jerks were 2+ and 
symmetrical bilaterally.  There was negative straight leg 
raising and Lasegue's sign bilaterally. 

VA treatment records from 2004 to 2006 reflect continued 
treatment for low back pain and muscle spasms, including 
medication and physical therapy.  These records reflect 
normal neurological findings.  In this regard, the Board 
notes a March 2006 treatment report, which reflects 
complaints of numbness in the lower extremities.  While this 
report reveals a finding of mild decreased sensation in the 
left L5 dermatome, it also specifically indicates "no 
radicular signs."  Importantly, however, the March 2006 VA 
treatment report does reveal straightening of the lumbar 
lordosis.

Most recently, the Veteran underwent another VA examination 
in September 2008.  He reported lumbar pain, which he 
described as a 7/10 in intensity but non-radiating.  He 
reported weekly flare-ups, which rated a 9/10 in intensity 
and lasted several hours.  He denied any additional 
limitation of motion or functional impairment during flare-
ups.  He also denied bowel or bladder incontinence, and it 
was noted that he had non-associated erectile dysfunction.  
The Veteran denied the use of walking and assistive devices, 
although it was noted that he wore a TENS unit.  He denied a 
history of falls.  The Veteran reported that he was 
independent in his self care, and that he worked as a 
policeman.  

Physical examination revealed forward flexion to 70 degrees, 
at which point there was pain.  Extension was to 20 degrees, 
at which point there was pain.  Left and right lateral 
flexion was to 20 degrees, at which point there was pain.  
Left and right lateral rotation was to 20 degrees, at which 
point pain sent in.  While it was noted that there was pain 
on repeated flexion, there is no indication that pain caused 
additional limitation of motion on repetition.  There were 
palpable spasms, which the examiner indicated were severe 
enough to result in reversed lordosis.

Neurological examination revealed normal pinprick sensation, 
muscle strength of 5/5 in the lower extremities, and reflexes 
2+ and symmetrical in the lower extremities.

The Board notes that in an October 2008 addendum report, the 
examiner again provided the rage of motion findings of the 
September 2008 examination.

Based on the foregoing objective medical evidence, the Board 
finds that a rating in excess of 10 percent prior to March 
13, 2006 is not warranted.  Specifically, the Veteran has 
demonstrated limitation of forward flexion no worse than 70 
degrees.  While the Board acknowledges that the August 2004 
VA examiner did not specify how much additional limitation of 
motion there was due to pain on repetitive use, the Veteran's 
initial forward flexion was to 85 degrees, and the Board 
finds that any additional functional loss due to pain is 
contemplated in the assigned 10 percent rating, which 
contemplates forward flexion limited to even 61 degrees.  
Further, the September 2008 VA examination report reflects 
forward flexion of 70 degrees.  While this represents a 
decrease in range of motion from the prior examination, it is 
still clearly within the range of motion contemplated by a 10 
percent rating.  While it was noted that there was pain on 
repetition, there is no indication in the report (or the 
October 2008 addendum report) that pain caused any additional 
limitation of motion.

The Board does find, however, that a higher rating of 20 
percent is warranted effective from March 13, 2006.  VA 
treatment records at that time reveal muscle spasms and 
abnormal spinal contour, specifically, straightening of the 
lumbar lordosis.  Further, the September 2008 VA examination 
reflects a finding of muscle spasms severe enough to result 
in reversed lordosis.  The Board notes that while records 
prior to March 13, 2006 reflect muscle spasms, there is no 
indication that they resulted in abnormal gait or abnormal 
spinal contour.  

The Board notes that a rating in excess of 20 percent is not 
warranted for any time during the appeal period.  
Specifically, the objective medical evidence fails to reflect 
forward flexion of the thoracolumbar spine 30 degrees or less 
or ankylosis.

Further, the record fails to reflect any neurological 
manifestations of the Veteran's service-connected lumbar 
spine disability.  Neurological examinations throughout the 
appeal period have been essentially normal.  While the Board 
acknowledges the March 2006 VA treatment report reflecting 
complaints of lower extremity numbness, and a finding of mild 
decreased sensation in the left L5 dermatome, that report 
specifically indicates there were no radicular signs.  In any 
event, the September 2008 VA examination reflects normal 
neurological findings.  Further, the Veteran has consistently 
denied bowel or bladder problems, and his erectile 
dysfunction has been specifically attributed to his age.

For these reasons, the Board finds that the preponderance of 
the evidence is against a rating in excess of 10 percent 
prior to March 13, 2006, and supports an increased 20 percent 
rating, but no higher, since March 13, 2006.

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for any time during the current 
appeal as the evidence fails to establish that there are 
exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran has consistently reported that his 
lumbar spine disability does not interfere with his full-time 
job as a policeman.  Further, there is no evidence that he 
required frequent periods of hospitalization for the 
treatment of his lumbar spine disability. Thus the Board 
finds that the preponderance of the evidence is against 
referral of the Veteran's claim for extraschedular 
consideration.

ORDER

A rating in excess of 10 percent prior to March 13, 2006 for 
service-connected lumbar spine disability is denied.

A 20 percent rating, but no higher, since March 13, 2006 is 
granted.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


